DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments, filed on 5/7/2021 to claims 1-4, 5, 7, 8 and 10 are acknowledged by the examiner.
	Claims 1-14 are pending and claims 1-4 are currently under examination. 
Election/Restrictions
Applicant’s request for a rejoinder has been acknowledged.  However, the rejoinder request can’t be granted at this moment because the amended claims are rejectable. 
Response to Arguments
First Argument:
	Applicant asserts that neither Lu, Kanokpanont, nor Armato discloses the invention of claim 1 as currently amended (Pages 13-15 of remarks 5/7/2021). 
Examiner’s Response: 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Kanokpanont is still disclosed in this rejection as Kanokpanont discloses a silk fibroin layer and a degraded silk fibroin layer. Armato is still discloses in this rejection as Armato teaches a first mean pore area and a second mean pore area. 

Examiner’s Notes
	Examiner acknowledges amendments in regards to previous Drawing objections. Drawing objections are withdrawn.
	Examiner acknowledges amendments to the Specification. Specification objections are withdrawn.
	Examiner acknowledges amendments in regards to the 112 rejections. 112 rejection is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanokpanont et al. hereinafter Kanokpanont (“An Innovative Bi-layered Wound Dressing Made of Silk and Gelatin for Accelerated Wound Healing”).
Regarding claim 1, Kanokpanont discloses a double-layer dressing containing silk fibroin (Abstract), comprising: a silk fibroin layer (silk fibroin woven fabric, 2.1 page 142, Fig 1); and a degraded silk fibroin layer (sericin-silk fibroin/gelatin spongy bioactive layer, degraded can be defined as characterized by degeneration of structure or function [https://www.merriam-webster.com/dictionary/degraded] so the silk fibroin/gelatin layer that goes through a step in which the silk fibroin is dissolved [2.4.1 page 143] is construed to be a degraded silk fibroin layer, 2.4.2 page 143, Fig 2), being disposed on the silk fibroin layer (2.4.2 page 143). The claimed phrase “degraded silk fibroins formed through a protease-degradation process” is being treated as a product by process limitation. Even though, Kanokpanont is silent as to the protease degradation process used to make the degraded silk fibroin, it appears that the product in Kanokpanont would be the same as that claimed; especially since both applicant’s product and the prior art is made of a degraded silk fibroin.
Regarding claim 2, Kanokpanont discloses the invention as applied to claim 1 above. Kanokpanont further discloses wherein a substrate (Carnauba wax, a substrate is defined as a substratum which is defined as something that is spread or laid under something else [https://www.dictionary.com/browse/substratum] so the wax that coats the surfaces of the silk fibroin woven fabric can be considered to be a substrate, 2.2 page 142) being used to support the silk fibroin layer (silk fibroin woven fabric) by a surface of the substrate (silk fibroin woven fabric is immersed in the wax solution and then dried so the surfaces will be coated and the wax coverings when dried will be underneath the silk fibroin layer and will be capable of providing support to the silk fibroin fabric, 2.2 page 142).
Regarding claim 4, Kanokpanont discloses the invention as applied to claim 1 above. Kanokpanont further discloses wherein a wound healing promoting agent (Gelatin, gelatin activates macrophages and has a high hemostatic effect, Discussion page 152, 2.4.2 page 143) is contained in the silk fibroin layer (silk fibroin woven fabric) and/or the degraded silk fibroin layer (sericin-silk fibroin/gelatin spongy bioactive layer, 2.4.2 page 143).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanokpanont et al. hereinafter Kanokpanont (“An Innovative Bi-layered Wound Dressing Made of Silk and Gelatin for Accelerated Wound Healing”) in view of DiBenedetto et al. hereinafter DiBenedetto (US 20030099630 A1). 
Regarding claim 1, Kanokpanont discloses a double-layer dressing containing silk fibroin (Abstract), comprising: a silk fibroin layer (silk fibroin woven fabric, 2.1 page 142, Fig 1); and a degraded silk fibroin layer (sericin-silk fibroin/gelatin spongy bioactive layer, degraded can be defined as characterized by degeneration of structure or function [https://www.merriam-webster.com/dictionary/degraded] so the silk fibroin/gelatin layer that goes through a step in 
Kanokpanont is silent on wherein the degraded silk fibroin layer is consisting essentially of degraded silk fibroins formed through a protease-degradation process. 
However, DiBenedetto teaches an analogous dressing (a dressing can be defined as a material applied to cover a lesion or wound [https://www.merriam-webster.com/dictionary/dressing] so the silk fibroin suspension that can be injected into injured areas or used topically to cover an injury is construed to be a dressing [0007, 0022-0027, 0056]) wherein an analogous degraded silk fibroin layer (fibroin suspension, the fibroin suspension can be in the form of a gel [0023]) is consisting essentially of degraded silk fibroins formed through a protease-degradation process ([0030,0032]) providing to stimulate cell proliferation and tissue growth ([0009]), and additional means to control bioactivity, degradation rate and viscosity of the silk fibroin layer to meet specific demands of particular applications ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the degraded silk fibroin layer as disclosed by Kanokpanont to be formed through a protease-degradation process as taught by DiBenedetto to have provided an improved degraded silk fibroin layer and wound dressing that provides stimulates cell proliferation and tissue growth ([0009]), and provides a means to control bioactivity, degradation rate and viscosity of the silk fibroin layer to meet specific demands of particular applications ([0032]). 
Regarding claim 2, Kanokpanont in view of DiBenedetto discloses the invention as applied to claim 1 above. Kanokpanont in view of DiBenedetto further discloses wherein a substrate (Carnauba wax, a substrate is defined as a substratum which is defined as something that is spread or laid under something else [https://www.dictionary.com/browse/substratum] so the wax that coats the surfaces of the silk fibroin woven fabric can be considered to be a substrate, 2.2 page 142) being used to support the silk fibroin layer (silk fibroin woven fabric) by a surface of the substrate (silk fibroin woven fabric is immersed in the wax solution and then dried so the surfaces will be coated and the wax coverings when dried will be underneath the silk fibroin layer and will be capable of providing support to the silk fibroin fabric, 2.2 page 142).
	Regarding claim 4, Kanokpanont in view of DiBenedetto discloses the invention as applied to claim 1 above. Kanokpanont in view of DiBenedetto further discloses wherein a wound healing promoting agent (Gelatin, gelatin activates macrophages and has a high hemostatic effect, Discussion page 152, 2.4.2 page 143) is contained in the silk fibroin layer (silk fibroin woven fabric) and/or the degraded silk fibroin layer (sericin-silk fibroin/gelatin spongy bioactive layer, 2.4.2 page 143).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanokpanont (“An Innovative Bi-layered Wound Dressing Made of Silk and Gelatin for Accelerated Wound Healing”) in view of DiBenedetto (US 20030099630 A1) as applied to claim 1 above, and further in view of Armato et al. hereinafter Armato (US 7285637 B2).
Regarding claim 3, Kanokpanont in view of DiBenedetto discloses the invention as applied to claim 1 above.

Armato teaches an analogous silk fibroin material suitable for use on injured tissues (Col 7 lines 39-45, Fig 1a) wherein a silk fibroin layer (second layer of three-dimensional fibroin fiber fabric, Col 6 lines 13-17) with a first mean pore area (mean pore diameter 40 µm, Col 6 lines 13-17) and a degraded silk fibroin layer (first layer of a three-dimensional fibroin fiber fabric [Col 6 lines 13-17], the preparation of silk fibroin fabric using the advantageous embodiment includes using calcium chloride and lithium bromide salt in formic acid to dissolve silk fibroin [Col 4 lines 4-14] and the process of dissolving involves the breaking apart of particles to form a loose association with the solvent, the first silk fibroin layer can be considered to be degraded because degrade can be defined as to impair in respect to some physical property) with a second mean pore area (15 µm mean pore diameter, Col 6 lines 13-17) and a first mean pore area larger than the second mean pore area (the mean pore diameter of the second layer 40 µm is larger than the mean pore diameter of the first layer 15 µm, Col 6 lines 13-17) providing improved air permeability, a gradient of air permeability and diffusion of nutrients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silk fibroin layer and degraded layers as disclosed by Kanokpanont in view of DiBenedetto to have first and second mean pore areas, respectively, with the first mean pore area being larger than the second mean pore area as taught by Armato in order to have provided an improved wound dressing that improves air permeability by providing a gradient of air permeability and nutrient diffusion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Ma (CN 101474430 A) teaches a two layer silk fibroin tissue regeneration film. The dissolution step of the silk fibroin uses a mixture of calcium chloride, ethanol and water. 
Lu (“Degradation Mechanism and Control of Silk Fibroin”) teaches a silk fibroin film degraded in a solution containing calcium.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786